Case: 20-50225          Document: 00515909282               Page: 1       Date Filed: 06/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                                                United States Court of Appeals
                                                                                                 Fifth Circuit

                                                                                               FILED
                                          No. 20-50225                                     June 22, 2021
                                                                                          Lyle W. Cayce
                                                                                               Clerk
   United States of America,

                                                                          Plaintiff—Appellee,

                                               versus

   Kevin Chance McElroy,

                                                                      Defendant—Appellant.


                       Appeal from the United States District Court
                            for the Western District of Texas
                                 USDC No. 7:11-CR-63-5


   Before Owen, Chief Judge, and Jolly and Dennis, Circuit Judges.
   Per Curiam:*
          Kevin Chance McElroy appeals the district court’s revocation of his
   term of supervised release, arguing that the district court erred by admitting
   a positive urinalysis report despite the Government’s failure to adhere to the
   procedures set forth in United States v. Grandlund,1 and by admitting the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
              71 F.3d 507 (5th Cir. 1995), clarified by 77 F.3d 811 (5th Cir. 1996) (per curiam).
Case: 20-50225     Document: 00515909282          Page: 2    Date Filed: 06/22/2021




                                   No. 20-50225


   report in a revocation proceeding without a finding of good cause to disallow
   his right to confrontation. McElroy also challenges the sufficiency of the
   evidence supporting the district court’s finding that he possessed cocaine in
   violation of his conditions of supervision. We affirm.
                                         I
          In 2011, McElroy pleaded guilty to conspiracy to possess with intent
   to manufacture methamphetamine and was sentenced to 84 months of
   imprisonment—later reduced to 65 months—and three years of supervised
   release. McElroy began serving his term of supervised release in January
   2018. In August 2018, the probation office filed a report stating that McElroy
   had admitted to using crack cocaine. No action was taken. In July 2019, after
   a random urinalysis was positive for methamphetamine, McElroy admitted
   to using the drug for a two-week period and consented to a modification of
   the conditions of his supervised release. Accordingly, the district court
   added a condition to McElroy’s supervision requiring him to participate in
   inpatient substance abuse treatment, including testing during and after
   completion of the program, and to abstain from the use of alcohol and all
   intoxicants. Upon arrival at drug treatment, McElroy admitted that he had
   recently used methamphetamine, and his probation officer filed a report
   accordingly. The court took no action and afforded McElroy the opportunity
   to complete inpatient treatment, which he did in October 2019.
          In January 2020, McElroy’s probation officer filed a Petition for
   Warrant or Summons for Offender Under Supervision, alleging that McElroy
   had violated conditions of his supervised release by possessing a controlled
   substance, and requesting that McElroy’s supervised release be revoked.
   The officer later filed an amended petition alleging that McElroy had a
   positive urinalysis result and that he denied any drug use. The urine sample
   was confirmed positive for cocaine by Alere Toxicology.




                                         2
Case: 20-50225         Document: 00515909282                Page: 3   Date Filed: 06/22/2021




                                             No. 20-50225


          During the revocation hearing, the Government sought to admit a
   three-page exhibit comprised of the urinalysis report indicating the positive
   result; a chain-of-custody report showing the collection, transfer, and receipt
   dates of the urine specimen; and an affidavit by the records custodian at Alere
   Toxicology attesting that the urinalysis was conducted “according to
   established procedures certified and approved by the Administrative Office
   of the United States Courts.” McElroy objected on the grounds that the
   urinalysis report violated his Sixth Amendment right to cross-examination,
   was hearsay, and was unfairly prejudicial. The district court overruled his
   objections but permitted a running objection.
          Probation Officer Maria Ureste, who was not McElroy’s probation
   officer, testified for the Government that she provided the confirmatory lab
   result. Ureste agreed on cross-examination that it was her understanding that
   McElroy never admitted to using cocaine and that records indicated no
   subsequent tests were positive. She admitted that she was not aware of, and
   could not glean from the urinalysis report, the facts of ingestion. Finally, she
   responded “no” when asked if she could tell from the urinalysis report if the
   cocaine was ingested passively or directly.
          During closing argument, the Government argued that this court, in
   United States v. Courtney,2 held that there is no meaningful distinction
   between the use and possession of a controlled substance and, thus, if the
   court finds use it should find possession. In response, counsel for McElroy
   emphasized that in Courtney, this court remanded for additional testimony
   about passive use and advised that there must be a proper record, through
   expert testimony, “that a positive result on tests may not reasonably be
   accounted for by passive inhalation” for the court to find use. In response,


          2
              979 F.2d 45 (5th Cir. 1992).




                                                  3
Case: 20-50225          Document: 00515909282            Page: 4       Date Filed: 06/22/2021




                                         No. 20-50225


   the district court opined that twenty-eight years after Courtney, “we’re able
   not to have to go through and argue passive inhalation.”
           The district court found that the three violations alleged were true,
   revoked supervised release, and imposed a sentence of 24 months of
   imprisonment with no additional term of supervised release. Before the
   conclusion of the hearing, McElroy objected that the Government’s evidence
   was legally and factually insufficient to support the trial court’s findings.
   McElroy timely filed a notice of appeal.
                                               II
           First, McElroy argues that the district court abused its discretion by
   admitting the report containing the positive urinalysis result despite the
   Government’s failure to adhere to the specific procedures this court set forth
   in United States v. Grandlund3 for the admittance of positive drug-test results
   in revocation proceedings. Accordingly, McElroy contends, the district
   court’s order revoking McElroy’s supervised release based on that positive
   urinalysis report should be vacated.
           This court reviews a district court’s ruling on the admissibility of
   evidence, as well as a district court’s decision to revoke supervised release,
   for abuse of discretion.4 However, because McElroy did not object in the
   district court to the Government’s failure to adhere to the Grandlund




           3
               71 F.3d 507.
           4
             United States v. Smith, 481 F.3d 259, 264 (5th Cir. 2007) (“This court reviews the
   admission of evidence for abuse of discretion.” (citing United States v. Guidry, 406 F.3d
   314, 320 (5th Cir. 2005))); Grandlund, 71 F.3d at 509 (“The decision to revoke supervised
   release is reviewed under an abuse of discretion standard . . . .” (citing United States v.
   Turner, 741 F.2d 696, 698 (5th Cir. 1984) (summary calendar))).




                                                4
Case: 20-50225         Document: 00515909282               Page: 5      Date Filed: 06/22/2021




                                          No. 20-50225


   procedures, we review for plain error5 using the four-pronged test.6 The
   Government correctly notes that McElroy has made no argument as to the
   fourth prong of plain-error review, as required for reversal.7 Assuming
   without deciding that the district court plainly erred, we decline to correct
   that error in this case.
                                                III
           Next, McElroy argues that the district court improperly overruled his
   Sixth Amendment objection without making any findings and conclusions in
   the record on the issue of good cause—as required to abrogate McElroy’s
   right to confront the lab technicians who conducted the urinalysis and
   ultimately admit the urinalysis report. The Government responds that
   review is for plain error because McElroy’s objection in the district court was
   not sufficiently specific to preserve this claim, and—regardless—the district
   court’s failure to make a good cause finding was harmless error.
           This court reviews alleged violations of a defendant’s right to
   confrontation in a revocation proceeding de novo, subject to a harmless error




           5
             United States v. Peltier, 505 F.3d 389, 391 (5th Cir. 2007), abrogated on other
   grounds by Holguin-Hernandez v. United States, 140 S. Ct. 762 (2020).
           6
              United States v. Bree, 927 F.3d 856, 859 (5th Cir. 2019) (“To prevail, [the
   defendant] must demonstrate that (1) the district court erred, (2) the error was plain,
   (3) the plain error affected his substantial rights, and (4) allowing the plain error to stand
   would ‘seriously affect the fairness, integrity, or public reputation of judicial
   proceedings.’” (quoting Puckett v. United States, 556 U.S. 129, 135 (2009))).
           7
             United States v. Rivera, 784 F.3d 1012, 1018 n.3 (5th Cir. 2015) (“We have also
   refused to correct plain errors when, as here, the complaining party makes no showing as
   to the fourth prong.” (citations omitted)); see also United States v. Andaverde-Tiñoco, 741
   F.3d 509, 523 (5th Cir. 2013) (“Importantly, the burden is on the defendant to demonstrate
   that the error affects the fairness, integrity, or public reputation of judicial proceedings.”
   (citing United States v. Broussard, 669 F.3d 537, 546 (5th Cir. 2012))).




                                                 5
Case: 20-50225           Document: 00515909282              Page: 6      Date Filed: 06/22/2021




                                             No. 20-50225


   analysis.8 However, if McElroy did not preserve the error, we review for
   plain error.9 We need not decide which standard of review applies, as
   McElroy cannot prevail under either.
           The due process right to confrontation at a revocation hearing is
   “qualified.”10 The confrontation of a particular witness may be disallowed
   upon “an explicit, specific finding of good cause” by the district court.11
   That is, the district court is required to make its findings and conclusions part
   of the record.12 Nevertheless, the failure to articulate a finding of good cause
   “may be found to be harmless error whe[n] good cause exists, its basis is
   found in the record, and its finding is implicit in the court’s rulings.”13
           The good cause determination “requires weighing the defendant’s
   interest in confrontation of a particular witness against the Government’s
   proffered reasons for pretermitting the confrontation.”14 As for McElroy’s
   interest in confrontation, we held in United States v. Grandlund that the
   defendant’s interest in confrontation of the lab technicians who conducted


           8
             United States v. Jimison, 825 F.3d 260, 262 (5th Cir. 2016) (citing United States v.
   Minnitt, 617 F.3d 327, 332 (5th Cir. 2010)); see also Grandlund, 71 F.3d at 509 (“[T]he
   constitutional challenge about the right of confrontation of adverse witnesses is reviewed
   de novo.” (italics in original) (citing United States v. McCormick, 54 F.3d 214, 219 (5th Cir.
   1995))).
           9
             United States v. Peltier, 505 F.3d 389, 391 (5th Cir. 2007), abrogated on other
   grounds by Holguin-Hernandez v. United States, 140 S. Ct. 762 (2020).
           10
                Grandlund, 71 F.3d at 510 (citing Morrissey v. Brewer, 408 U.S. 471 (1972)).
           11
             Jimison, 825 F.3d at 263 (first quoting Grandlund, 71 F.3d at 510 n.6; and then
   citing Minnitt, 617 F.3d at 333).
           12
                Grandlund, 71 F.3d at 512.
           13
              Id. at 510 (first citing McCormick, 54 F.3d 214; and then citing United States v.
   Bell, 785 F.2d 640 (8th Cir. 1986)).
           14
             Jimison, 825 F.3d at 263 (brackets and internal quotation marks omitted)
   (quoting Minnitt, 617 F.3d at 333).




                                                  6
Case: 20-50225           Document: 00515909282              Page: 7   Date Filed: 06/22/2021




                                             No. 20-50225


   his urinalysis was “tenuous and marginal” because he offered no explanation
   for seven positive urinalyses over a 15-month period and because he did not
   deny ingesting cocaine,15 seek retesting, subpoena lab technicians, offer
   evidence challenging the lab’s practices or procedures, provide the questions
   he would have asked lab personnel, or explain how cross-examination could
   be of relevance.16 Similarly, we held in United States v. Minnitt that the
   defendant’s interest in confrontation was “minimal” because the defendant
   had not subpoenaed the lab technician or otherwise challenged the lab
   results, and “the truth of the fact can best be verified through the methods of
   science rather than through the rigor of cross-examination.”17
           While McElroy denied the allegations of drug use when confronted
   with the positive urinalysis and reiterated that denial at the revocation
   hearing, McElroy’s prior admissions to the probation office that he used
   crack cocaine and methamphetamine support the reliability of the positive
   urinalysis.18 Moreover, McElroy did not subpoena the lab technicians, offer
   independent evidence to show that the urinalysis report was not reliable, or
   explain how he would have assailed the credibility of the report had a lab
   technician testified—reducing his interest in confrontation.19 Further, while



           15
              Grandlund, 71 F.3d at 511; see also id. at 510 (“In Kindred the government’s
   interest in minimizing the difficulty and expense of procuring witnesses outweighed the
   defendant’s interest, deemed minimal because he neither contested the allegations of drug
   use nor the accuracy of the drug test.”); United States v. Kindred, 918 F.2d 485, 487 (5th
   Cir. 1990).
           16
                Grandlund, 71 F.3d at 511.
           17
            Minnitt, 617 F.3d at 333-34 (internal quotation marks omitted) (quoting
   McCormick, 54 F.3d at 222).
           18
                Cf. Grandlund, 71 F.3d at 511.
           19
              Cf. United States v. Alvear, 959 F.3d 185, 189 (5th Cir. 2020) (per curiam)
   (holding that a defendant’s “interest is lessened when he had ‘ample opportunity to refute




                                                  7
Case: 20-50225           Document: 00515909282               Page: 8      Date Filed: 06/22/2021




                                            No. 20-50225


   McElroy did otherwise contest the lab results by challenging the chain of
   custody and raising a false-positive defense, he did not provide supporting
   evidence for his theory. Consequently, it is unlikely that the theory provides
   a “legally-significant interest in confrontation.”20                  In sum, McElroy’s
   interest in confrontation is minimal.
           In contrast, the Government’s interests in “[a]voiding the delay,
   difficulty, and expense of securing the appearance of distant witnesses” are
   “substantial” and “recognized as adequate good cause.”21 Given that the
   testing lab for McElroy’s urine sample is in Louisiana and his revocation
   hearing was in Texas, there is little question that the Government would have
   had to incur expense and delay to secure the appearance of a lab technician
   from Louisiana at the revocation hearing.
           As in Grandlund and Minnitt, we conclude that the record supports an
   implicit finding of good cause, and the district court’s failure to articulate its
   reasons for its good cause finding was harmless.
                                                  IV
           Lastly, McElroy challenges the sufficiency of the evidence to support
   the district court’s finding that McElroy possessed cocaine in violation of his
   conditions of supervision. This court reviews the district court’s decision to
   revoke supervised release for abuse of discretion.22 We “must view the
   evidence and all reasonable inferences that may be drawn from the evidence



   the Government’s evidence via methods other than cross-examination’” (quoting Minnitt,
   617 F.3d at 333-34)); Grandlund, 71 F.3d at 511.
           20
                Alvear, 959 F.3d at 189 (quoting Minnitt, 617 F.3d at 335).
           21
                Grandlund, 71 F.3d at 511 (citing Gagnon v. Scarpelli, 411 U.S. 778 (1973)).
           22
            United States v. Spraglin, 418 F.3d 479, 480 (5th Cir. 2005) (per curiam) (citing
   Grandlund, 71 F.3d at 509).




                                                   8
Case: 20-50225           Document: 00515909282              Page: 9          Date Filed: 06/22/2021




                                            No. 20-50225


   in a light most favorable to the government.”23 The evidence is sufficient if
   a reasonable trier of fact could reach the district court’s conclusion.24 To
   revoke a term of supervised release, the district court was required to “find
   by a preponderance of the evidence that [McElroy] violated a condition of his
   release.”25 “All that [was] required [was] enough evidence, within a sound
   judicial discretion, to satisfy the district judge that the conduct of [McElroy
   had] not met the conditions of probation,”26 i.e., to satisfy the district judge
   that McElroy used—and thus possessed27—a controlled substance.
           McElroy challenges the sufficiency of the evidence on two grounds.
   He first argues that, if the urinalysis report had been excluded, the evidence
   is insufficient to support revocation because “the record contains no
   evidence regarding the collection of the urine specimen and whether it was
   performed properly.” This court has explicitly held that “[m]issing links in
   the chain of custody go ‘to the weight and not the admissibility’ of evidence,”
   and “[i]n assessing the sufficiency of evidence, we do not evaluate the weight




           23
              United States v. Alaniz-Alaniz, 38 F.3d 788, 792 (5th Cir. 1994) (summary
   calendar) (quoting United States v. Prieto-Tejas, 779 F.2d 1098, 1101 (5th Cir. 1986)).
           24
              Id. (citing United States v. Bell, 678 F.2d 547, 549 (5th Cir. Unit B 1982) (en
   banc), aff’d, 462 U.S. 356 (1983)).
           25
                Spraglin, 418 F.3d at 480 (citing 18 U.S.C. § 3583(e)(3)).
           26
            Id. at 481 (quoting United States v. Garza, 484 F.2d 88, 89 (5th Cir. 1973)
   (summary calendar) (per curiam)).
           27
             See United States v. Courtney, 979 F.2d 45, 49 (5th Cir. 1992) (“[I]n a sentencing
   or revocation context it is clear that ‘use’ requires knowing and voluntary ingestion. But
   once the court finds a substance has been voluntarily and knowingly ingested, then, at least
   in almost any imaginable circumstance, it necessarily follows that the defendant has
   possessed the substance.”).




                                                  9
Case: 20-50225           Document: 00515909282                Page: 10   Date Filed: 06/22/2021




                                               No. 20-50225


   of the evidence or the credibility of witnesses.”28 Thus, we need not address
   this argument.
           McElroy—citing United States v. Courtney29—argues second that,
   even if the urinalysis report was properly admitted, the evidence is
   insufficient to support a finding that the positive urinalysis may not
   reasonably be accounted for by passive ingestion. In Courtney, we held that—
   as the record stood on appeal—there was insufficient evidence to support the
   district court’s finding that the level of cocaine metabolite on the urinalysis
   report could not be the result of passive inhalation.30 Undisputed testimony
   showed two positive urinalyses for cocaine, but there was no evidence
   regarding the significance of the confirmation level or whether the result
   could reasonably be the result of passive inhalation.31 In making its finding,
   the district court “merely relied, sua sponte, on [its] general recollection of
   unspecified testimony, in unidentified prior cases from unidentified
   witnesses,” which in the revocation context was “an informality too far” and
   prevented this court “from meaningful exercise of its duty of review.”32
           In this case, as in Courtney, there was no testimony or other evidence
   offered explaining the significance of the level of cocaine metabolite on the
   urinalysis report. However, unlike in Courtney, the district court relied on
   more than just its “general recollection of unspecified testimony, in



           28
              United States v. Doggins, 633 F.3d 379, 383 (5th Cir. 2011) (first quoting United
   States v. Ellis, 547 F.2d 863, 868 (5th Cir. 1977); and then quoting United States v. Delgado,
   256 F.3d 264, 273-74 (5th Cir. 2001)).
           29
                979 F.2d 45 (5th Cir. 1992).
           30
                Id. at 50.
           31
                Id.
           32
                Id. (italics in original).




                                                   10
Case: 20-50225            Document: 00515909282           Page: 11    Date Filed: 06/22/2021




                                           No. 20-50225


   unidentified prior cases from unidentified witnesses”33 to find that the
   confirmation level could not be the result of passive inhalation. The district
   court also relied on the testimony of Probation Officer Maria Ureste
   regarding the positive urinalysis,34 as well as McElroy’s admission to prior
   drug use and addiction35—which is suggestive of intentional drug use.36
           Viewing all evidence and all reasonable inferences that may be drawn
   from the evidence in a light most favorable to the Government, there was
   enough evidence, within a sound judicial discretion, to satisfy the district
   judge that McElroy possessed a controlled substance in violation of the
   conditions of his supervision. Thus, the district court did not abuse its
   discretion in revoking McElroy’s supervised release based on that finding.
                                       *        *         *
           For the foregoing reasons, we AFFIRM the district court’s order
   revoking McElroy’s supervised release.




           33
                Id.
           34
                See supra Part I.
           35
                See id.
           36
             See Courtney, 979 F.2d at 49 n.5 (commenting that “Courtney’s prior use of the
   drug and his drug addiction” corroborated the positive laboratory analyses); United States
   v. Bubenik, No. 99-40153, 1999 WL 767257, at *3 (5th Cir. Sept. 8, 1999) (summary
   calendar) (per curiam) (holding that a defendant’s prior drug use and drug addiction is
   evidence “suggesting intentional drug usage” (quoting Courtney, 979 F.2d at 49 & n.5)).




                                                11